DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “…that is collected with aid of a sensing device,” functionally recites a “sensing device”; however, the device has not been positively recited and only inferentially included with this recitation.  If the sensing device is a necessary element/component of the invention, it is suggested to positively recite the sensing device prior to functionally reciting it.
Claims 2-3 and 5-23 are rejected under the same rationale as being dependent upon claim 1 and its limitations.
Claims 2-3 functionally limit “the sensing device”; however, “the sensing device” has not been positively recited or set forth as an element in the invention as noted above with respect to claim 1.  Therefore, the claims are indefinite as they further limit an element which is not present in the device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-14, and 17-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andre et al. (WO 2005/027720 A2; hereinafter “Andre”).
Regarding claim 1, Andre discloses a neural data processor comprising: an analog circuit configured to process an input neural signal that is collected with aid of a sensing device (e.g. Fig. 8F, #105A-D), wherein the analog circuit comprises (1) at least two filters configured to transform the neural signal (e.g. Fig. 8F, #110; Page 20, ll 20-25 – where the examiner considers the capacitor elements to meet the claimed filters “bias/coupling network 110 includes capacitors 130A, 130B and 130C, the purpose of which is to filter out ambient RF that may couple to the high impedance lines prior to the amplifier in the circuit”), and (2) at least one summing element configured to sum transformed outputs of the at least two filters (e.g. Fig. 8F, #170), to process the neural signal and thereby extract a plurality of features from the neural signal (where the examiner notes the purpose of the prior art is to process and extract a plurality of features from a plurality of electrodes recording the cardiac signal, a type of neural signal).
Regarding claim 2, Andre discloses the sensing device comprises at least one microelectrode, and wherein the neural signal comprises an extracellular electrical recording collected using the at least one microelectrode (e.g. Page 18, ll 8-11, etc. – “electrodes 105 may be provided with a plurality of microneedles for, among other things, enhancing electrical contact with the skin”).
Regarding claim 3, Andre discloses the sensing device comprises an optical sensor, and wherein the neural signal comprises a change in light intensity (e.g. Pg 8, ll 23-24, etc.).
Regarding claim 5, Andre discloses the at least two filters are configured having a set of predefined complex poles and zeros (e.g. Fig. 8F/5A – where the plurality of parameters set for the filtering components are based on predefined complex poles and zeros), and at least one summing elements is configured having a set of predefined summing weights, such that an outputs of at least one summing elements conveys temporal features of the neural signal, and wherein the plurality of features comprises the temporal features (e.g. Pg 22-23 – where the examiner notes that the elements are all directed towards outputting the target cardiac data at the appropriate temporal spot).
Regarding claims 6-7, Andre discloses the analog circuit is configured to extract the plurality of features based on an a priori feature set derived from previously recorded and/or modeled neural activity, where a priori feature set is encoded in the at least two filters and the at least one summing element (e.g. Pg 22, ll 8-35 - “The high-pass filter section eliminates the DC wander of the signal baseline due to galvanic effects in electrodes 105 A and 105B, allowing the heart beat spikes forming a part of the measured ECG signal to be more easily detected by hardware or software means. In one embodiment, filter 150 includes switched capacitor low-pass and high-pass filters with adjustable cutoff frequencies to allow for experimentation.” – where the examiner considers the filtering to be based on a priori feature set based on modeled neural activity of expected cardiac frequencies for extraction).
Regarding claims 8-11, Andre discloses the at least one summing elements comprises both linear and non-linear summing circuits and are implemented as cascading layers in the analog circuit. (e.g. Pgs 25-26, ll 29-2 – where the examiner notes the summing is based on the phases of the measured data from the electrodes).
Regarding claims 12-14, Andre discloses the at least two filters and the at least one summing elements are collectively used to encode one or more transfer functions approximating a correlation or convolution operation(s) of the neural signal with a linear basis set, and wherein decomposition of the neural signal is based on the linear basis set selected based on analysis of prior neural signal data (e.g. Pg 22, ll 8-35 - “The high-pass filter section eliminates the DC wander of the signal baseline due to galvanic effects in electrodes 105 A and 105B, allowing the heart beat spikes forming a part of the measured ECG signal to be more easily detected by hardware or software means. In one embodiment, filter 150 includes switched capacitor low-pass and high-pass filters with adjustable cutoff frequencies to allow for experimentation.” – where the examiner considers the filtering to be based on a priori feature set based on modeled neural activity of expected cardiac frequencies for extraction).
Regarding claims 17-18, Andre discloses the basis set is chosen from an arbitrary set of basis functions including wavelets and is not selected based on an explicit statistical prior (e.g. Pg 48, ll 10-15 – “arbitrary procedural functions”).
Regarding claim 19, Andre discloses the analog circuit comprises a plurality of stages comprising of (1) a first stage, (2) a second stage, and (3) a third stage, wherein the at least two filters are implemented in the second stage, and wherein the at least one summing elements is implemented in the third stage (e.g. Fig. 8F, where the examiner considers the second stage to be the filtering capacitors of element 110 as referenced above in the independent claim, and the third stage to be where summation 170 occurs).
Regarding claim 20, Andre discloses the first stage comprises a low-noise amplifier and signal conditioning circuit configured to amplify and condition the neural signal before the neural signal is provided to the at least two filters in the second stage (e.g. where the examiner considers the bias/coupling 110 to also include an amplifier and conditioning before the filtering occurs – see Pgs 19-20, ll 31-2 – “bias/coupling network 110 will preferably increase the bias of the voltage potential difference signal of electrodes 105A and 105B to be approximately 1.5 V. Although not specifically described, the bias/coupling network can be dynamic, in that adjustments can be made based upon the signals being produced when the device is first engaged, or under changing context conditions.”).
Regarding claim 21, Andre discloses the second stage further comprises one or more nonlinear operators (e.g. Claim 130).
Regarding claim 22, Andre discloses the at least two filters are programmable for adaptation to a plurality of different types of feature extraction (e.g. Pg 20, ll 3-11, etc. – “the bias/coupling network can be dynamic, in that adjustments can be made based upon the signals being produced when the device is first engaged, or under changing context conditions. This dynamic capability would also accommodate individual differences in amplitude for different placements of similar devices because of user size or other physical characteristics”).
Regarding claim 23, Andre discloses the at least one summing element comprises a plurality of summing elements that are programmable to provide different types of summing behavior (e.g. Pg 25, ll 7, etc. – “summation circuit 170, which for example may be a resistor network” – where the examiner considers the resistor network to include a plurality of summing elements in the network).

Allowable Subject Matter
Claims 15-16 appear to avoid the prior art of record but are objected to as being dependent upon a rejected base claim and remain rejected under §§112 as indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792